                          1         TROUTMAN SANDERS LLP
                                    Dean A. Morehous, Bar No. 111841
                          2         dean.morehous@troutman.com
                                    Craig C. Crockett, Bar No. 265161
                          3         craig.crockett@troutman.com
                                    Ryan A. Lewis, Bar No. 307253
                          4         ryan.lewis@troutman.com
                                    580 California Street, Suite 1100
                          5         San Francisco, CA 94104
                                    Telephone:     415.477.5700
                          6         Facsimile:     415.477.5710

                          7         Attorneys for Defendants
                                    BERING PACIFIC RANCHES LIMITED and
                          8         PATRICK HARVIE

                          9         Additional Counsel on Signature Page

                       10
                                                                  UNITED STATES DISTRICT COURT
                       11
                                                             NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                                     SAN FRANCISCO DIVISION
                       13

                       14           SUSTAINABLE RANCHING                        Case No. 17-cv-02323-JST
                                    PARTNERS, INC.,
                       15                                                       STIPULATION OF ALL PARTIES TO
                                                     Plaintiff,                 DISMISSAL OF ENTIRE ACTION WITH
                       16                                                       PREJUDICE
                                    v.
                       17                                                       (FED. R. CIV. PROC. 41)
                                    BERING PACIFIC RANCHES LIMITED,
                       18           and PATRICK HARVIE,

                       19                            Defendants.                Judge: Hon. Jon S. Tigar
                                                                                Trial Date: July 8, 2019
                       20
                                    BERING PACIFIC RANCHES LIMITED
                       21           and PATRICK HARVIE,
                       22                            Counterclaimants,
                       23
                                    v.
                       24
                                    SUSTAINABLE RANCHING
                       25           PARTNERS, INC., CHRIS DONATI, and
                                    ROES 1 through 10, inclusive,
                       26
                                                     Counterdefendants.
                       27

                       28
T ROU T MA N S ANDE RS LLP                                                                                 17-CV-02323-JST
580 CALIFORNIA STREET, 11TH FLOOR
    SAN FRANCISCO, CA 94104               STIPULATION OF ALL PARTIES TO DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                          1                                                          RECITALS

                          2                WHEREAS, each of the parties in this action have agreed to settle this action its entirety;

                          3         and,

                          4                WHEREAS, each of the parties to this action executed a Mutual Release and Settlement

                          5         Agreement (“Settlement”) on or about September 20, 2018, which among other things, provides

                          6         that this action shall be dismissed with prejudice in its entirety against all parties, including the

                          7         current Second Amended Complaint (“Complaint”) filed by Plaintiff and Counterdefendant

                          8         Sustainable Ranching Partners, Inc. (“Sustainable”) against Defendants and Counterclaimants

                          9         Bering Pacific Ranches Limited (“BPR”), and Patrick Harvie (“Harvie”), and the Counterclaim

                       10           filed by BPR and Harvie against Sustainable and Counter-defendant Chris Donati (“Donati”).

                       11

                       12                                                         STIPULATION

                       13                  Given the foregoing facts, each party in this action, acting through their respective

                       14           attorneys of record, hereby stipulate and agree as follows:

                       15                  1.      Sustainable’s Complaint in this action shall be dismissed against all defendants

                       16           with prejudice;

                       17                  2.      BPR’s and Harvie’s Counterclaim in this action shall be dismissed against all

                       18           Counterdefendants with prejudice;

                       19                  3.      Each party shall bear its own costs and fees incurred in this action;

                       20                  4.      This stipulation shall constitute and be deemed to be a voluntary dismissal of this

                       21           action with prejudice in its entirety in all respects under Federal Rule of Civil Procedure 41, or

                       22           otherwise; and,

                       23                  5.      The Court may, to the extent required by law, enter an order on this Stipulation

                       24           dismissing this action with prejudice in its entirety, including Sustainable’s Complaint and

                       25           BPR’s and Harvie’s Counterclaim.

                       26

                       27

                       28
T ROU T MA N S ANDE RS LLP                                                            1                                   17-CV-02323-JST
580 CALIFORNIA STREET, 11TH FLOOR
    SAN FRANCISCO, CA 94104                STIPULATION OF ALL PARTIES TO DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                          1         Dated: September 26, 2018                               TROUTMAN SANDERS LLP

                          2

                          3                                                                 By: /s/ Dean A. Morehous
                                                                                               Dean A. Morehous
                          4                                                                    Attorneys for Defendants and
                                                                                               Counterclaimants
                          5                                                                    BERING PACIFIC RANCHES LIMITED
                                                                                               and PATRICK HARVIE
                          6
                                    Dated: September 26, 2018                               MORALES FIERRO & REEVES
                          7

                          8
                                                                                            By: /s/ William C. Reeves
                          9                                                                    WILLIAM C. REEVES
                                                                                               Attorneys for Plaintiff and
                       10                                                                      Counterdefendants
                                                                                               SUSTAINABLE RANCHING
                       11                                                                      PARTNERS, INC. and CHRIS DONATI
                       12

                       13                                                CONCURRENCE IN FILING

                       14                      Pursuant to L.R. 5-1(i)(3), the undersigned hereby attests that all parties have concurred

                       15           in the filing of this stipulation.

                       16                                                                   By: /s/ Dean A. Morehous
                                                                                               DEAN A. MOREHOUS
                       17

                       18                                                           ORDER

                       19                      The Court, having considered the stipulation of the parties to the voluntary dismissal of

                       20           this action, hereby orders that this action is dismissed in its entirety with prejudice against all

                       21           parties.

                       22

                       23                      IT IS SO ORDERED.

                       24

                       25           Dated: October 2, 2018
                                                                                     ____________________________________
                       26                                                              UNITED STATES DISTRICT JUDGE
                       27

                       28
T ROU T MA N S ANDE RS LLP                                                              2                                 17-CV-02323-JST
580 CALIFORNIA STREET, 11TH FLOOR
    SAN FRANCISCO, CA 94104                STIPULATION OF ALL PARTIES TO DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
